Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-23-2004

Hassan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Hassan v. Atty Gen USA" (2004). 2004 Decisions. Paper 127.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/127


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 03-1005




                  SYED ZUFIGAR UL HASSAN,
                                      Petitioner

                                 v.

JOHN ASHCROFT, ATTORNEY GENERAL OF THE UNITED STATES,
                                                 Respondent




             On Petition for Review of a Decision of the
                  Board of Immigration Appeals
                       (BIA No. A70-528-890)


          Submitted Pursuant to Third Circuit LAR 34.1(a)
                        October 25, 2004

Before: SCIRICA, Chief Judge, FISHER and ALDISERT, Circuit Judges

                    (Filed November 23, 2004)




                    OPINION OF THE COURT
SCIRICA, Chief Judge.

       Petitioner Syed Zulfigar Ul Hassan, a native and citizen of Pakistan, seeks review

of a final order of removal issued by the Board of Immigration Appeals (“BIA”) on

December 5, 2002. The order affirmed the immigration judge’s decision to deny Mr.

Hassan’s request for asylum, withholding of removal and protection under the

Convention Against Torture. We have jurisdiction to review the BIA’s order under 8

U.S.C. § 1252. We will affirm.

                                              I.

       Mr. Hassan arrived in the United States on or about July 24, 1991, as a non-

immigrant visitor with permission to remain until January 23, 1992. He stayed beyond

the authorized period and filed a request for asylum based on persecution for political

opinion on April 9, 1992.

       Before coming to this country, Mr. Hassan was an auto mechanic and a member of

the left-leaning Pakistan People’s Party (PPP) in the town of Gujrat. He claims that in

April 1991, while the local government was under the control of the fundamentalist

Muslim League party, he was detained for sixteen days and beaten by the police.

According to Mr. Hassan, he was released from jail only after his father and other PPP

members paid 80,000 rupees to authorities. He was allegedly hospitalized for two weeks

as a result of the beatings. He subsequently returned to his job as an auto mechanic. He

claims that a few weeks later, plain-clothes police and/or Islamic terrorists shot at his



                                              2
garage. He then decided to leave Pakistan. Mr. Hassan believes he could be detained

again if he is returned to Pakistan under the present military government because of his

past persecution and certain damage-to-property complaints and warrants filed against

him at that time. He has not been actively involved with the PPP since leaving Pakistan.

       At a hearing on August 8, 2001, the immigration judge denied Mr. Hassan’s

asylum, withholding, and Convention Against Torture claims. Noting inconsistencies in

his testimony and his asylum application submissions, the immigration judge found that

Mr. Hassan was not credible and that he had failed to establish past persecution or a well-

founded fear of future persecution. He also found that he was not likely to be tortured if

he were returned to Pakistan.

       Where the BIA summarily affirms the immigration judge’s decision without

opinion, we review the immigration judge’s opinion. Dia v. Ashcroft, 353 F.3d 228, 245

(3d Cir. 2003) (en banc). We review the immigration judge’s factual determinations

under the substantial evidence standard, meaning that we will uphold findings “to the

extent they are ‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” Balasubramanrim v. INS, 143 F.3d 157, 161 (3d. Cir.

1998) (quoting INS v. Elias-Zacarias, 502 U.S. 478 (1992)).

                                             II.

       For a petitioner to establish he is a refugee eligible for asylum, he must

demonstrate that he is unable or unwilling to return to his country of origin “because of



                                              3
persecution or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A)

(1999). A petitioner for asylum bears the burden of supporting his claim through credible

testimony. Gao v. Ashcroft, 299 F. 3d 266, 272 (3d Cir. 2002). An adverse credibility

finding by the immigration judge should be supported by a specific, cogent reason for the

disbelief in petitioner’s testimony. Balasubramanrim, 143 F.3d at 161-62. In asserting a

claim under the Convention Against Torture, the applicant must establish “that it is more

likely than not that he or she would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 208.16(c)(2); see also Tarrawally v. Ashcroft, 338 F. 3d 180, 188

(3d Cir. 2003).

       In finding Mr. Hassan’s testimony not credible, the immigration judge pointed to

inconsistencies in his testimony regarding the following: the place of his arrest in April

1991, the extent of his political activities after his detention, the date of the shooting at

the garage and the identity of the shooters. The immigration judge also noted that

supporting letters from Mr. Hassan’s lawyer in Pakistan and PPP district president lacked

corroborating details about his arrest, torture and resulting two-week hospitalization.

       Although Mr. Hassan may have explanations for these ambiguities, we could find

nothing in the record on appeal to show that the immigration judge lacked substantial

evidence in making his adverse credibility finding. After noting the inconsistencies, the

immigration judge duly examined Hassan’s submissions to see if corroboration might



                                               4
shed light on them. The corroborating letters, however, lacked specific information.

Hassan’s attorney points to no other facts in the record and makes no argument to the

effect that the immigration judge overlooked or ignored relevant facts that would resolve

the ambiguities in Mr. Hassan’s favor. As such, we conclude on this record that

substantial evidence supports the immigration judge’s adverse credibility determination.

       Hassan also argues that his case should be reopened and remanded because of a

changed circumstance, namely his marriage to a Hindu woman of Indian origin and a

United States citizen. Hassan claims that, if forced to return to Pakistan, both he and his

wife and family would be at risk of persecution on account of her race, religion and US

citizenship. The BIA found, however, that “[Hassan] did not sufficiently demonstrate

that conditions in Pakistan have changed such that he, as an ‘Americanized’ Muslim

Pakistani, or as the husband of a Hindu United States citizen of Indian descent, will suffer

persecution or torture if removed to Pakistan.” Even taking into account the deplorable

state of Muslim-Hindu relations in Pakistan, we do not believe that the fact of his recent

marriage adds enough to M r. Hassan’s claim to support a well-founded fear of future

persecution in this case, especially where substantial evidence otherwise underpins denial

of the claim.

                                            III.

       For the foregoing reasons, we conclude that substantial evidence supported the

immigration judge’s findings and the BIA’s order. We will accordingly affirm.



                                             5